Appeal by plaintiff (1) from an order of the Supreme Court, Suffolk County, entered March 14, 1972, which dismissed his complaint, and, (2) as limited by his brief, from so much of an order of the same court, entered March 20, 1972, as, on reargument, adhered to the original decision. Order entered March 20, 1972 affirmed insofar as appealed from. Ho opinion. Appeal from order entered March 14, 1972 dismissed as academic. That order was superseded by the x order entered March 20, 1972. Respondents are awarded one bill of $10 costs and disbursements, to cover both appeals. Latham, Acting P. J., Shapiro, Brennan and Benjamin, JJ., concur; Gulotta, J., not voting. [69 Misc 2d 4.]